         Case 8:18-cv-03821-TDC Document 219 Filed 07/31/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR, et
al.,
                                               Civil Action No. 8:18-cv-03821
               Plaintiffs,
                                               Hon. Theodore D. Chuang
v.

PRINCE GEORGE’S COUNTY, et al.,

               Defendants.


     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ INTERIM SEALING MOTION

       In response to the Defendants’ Interim Sealing Motion (ECF 195), Plaintiffs take no

position on whether the unredacted versions of Defendants’ Reply to Opposition to Motion in

Limine and for Appropriate Relief and Exhibit 1 thereto and the entirety of Exhibits 1B through

1J thereto, should remain under seal.




                                              1
       Case 8:18-cv-03821-TDC Document 219 Filed 07/31/20 Page 2 of 3



Dated: July 31, 2020                       Respectfully submitted,



                                           __/s/ John A. Freedman________________
Dennis A. Corkery (D. Md. Bar No. 19076)   John A. Freedman (D. Md. Bar No.
Joanna Wasik (D. Md. Bar No. 21063)        20276)
WASHINGTON LAWYERS’                        Peter T. Grossi, Jr. (admitted pro hac vice)
  COMMITTEE FOR CIVIL RIGHTS AND           Adam M. Pergament (admitted pro hac vice)
  URBAN AFFAIRS                            Mei-Wah Lee (admitted pro hac vice)
700 14th St., Suite 400                    Danait Mengist (admitted pro hac vice)
Washington, DC 20036                       ARNOLD & PORTER KAYE SCHOLER LLP
(202) 319-1000                             601 Massachusetts Ave., NW Washington, DC
dennis_corkery@washlaw.org                 20001-3743
joanna_wasik@washlaw.org                   John.Freedman@arnoldporter.com
                                           Peter.Grossi@arnoldporter.com
Deborah A. Jeon (D. Md. Bar No. 06905)     Adam.Pergament@arnoldporter.com
ACLU OF MARYLAND                           Mei-Wah.Lee@arnoldporter.com
3600 Clipper Mill Road, Suite 350          Danait.Mengist@arnoldporter.com
Baltimore, MD 21211
(410) 889-8555
jeon@aclu-md.org
                                           Counsel for Plaintiffs




                                           2
         Case 8:18-cv-03821-TDC Document 219 Filed 07/31/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of July 31, 2020, a copy of the foregoing Plaintiffs’

Response to Defendants’ Interim Sealing Motion was served via the Court’s CM/ECF system on

all counsel of record.



                                                             _/s/ Adam Pergament____________
                                                             Adam Pergament




                                                 3
